 304DECISIONS OF NATIONAL LABOR RELATIONS BOARDArizona Portland Cement Company,a Division ofCalifornia Portland Cement Company,a Divi-sion of CalmatandLocal Lodge D296,Cement,Lime,Gypsum & Allied Workers Division ofInternationalBrotherhoodofBoilermakers,Iron Ship Builders,Blacksmith,Forgers, andHelpers,AFL-CIO. Case 28-CA-81072 September 1986DECISION AND ORDERBY MEMBERS JOHANSEN,BABSON, ANDSTEPHENSOn 18 April 1986 Administrative Law JudgeDavid G.Heilbrun issued the attached decision.The Respondent and the General Counsel eachfiledexceptions and a supportingbrief,theRe-spondent filed a brief in opposition to the GeneralCounsel's exception, and the Charging Party filedan answeringbriefopposing the Respondent's ex-ceptions.The National LaborRelations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs' andhas decided to affirm the judge's rulings,findings 2'The Respondent has requested oral argument.The request is deniedas the record,exceptions, and briefs adequately present the issues and thepositions of the parties.2The General Counsel excepted to thejudge's factual finding that atthe 8 November 1984 second-step grievance session Benjamin FranklinLewis,the Respondent's corporate industrial relations director, advisedofficers of the local union grievance committee that the Respondentwould not recognize any International representative of the Union at step2 grievance meetings.We have reviewed the record and find merit in theGeneral Counsel's exception.Thus, as the General Counsel correctlynotes, Lewis was not present at that meeting but rather the Respondentwas representedby itsplant manager,Thomas Brosnan Therecord fur-ther establishes that the Respondent never explicitly stated on 8 Novem-ber 1984 that it would refuse to recognize the Union's International rep-resentative at second-step grievance meetings.The uncontroverted testi-mony establishes that,during that meeting,the Local Union's recordingsecretary,William Rice,told Brosnan that International RepresentativeErnie Lamoureux was going to be the chairman of the local union com-mittees, including itsgrievancecommitteeThe Respondent's onlyre-sponse to this announcement was that this action was"unacceptable "We agree with the judge that the charge is not time-barred under Sec10(b) ofthe Act Wedo so, however,based on the evidence which clear-ly establishes that at no time prior to 3 May 1985 did the Respondentunconditionally and unequivocallynotify the Unionthat it would refusetomeet and recognize the Union's International representative as itschosen representative at second-step grievance meetings Thus, becausethe charge was filed within 25days of theoperative event,which oc-curred 3 May 1985, we find the charge was timely filed.Accordingly, wefind it unnecessary to pass on the judge's conclusion that the Respond-ent's refusal to meet and recognize the Union's International representa-tive at second-step grievance meetings should be viewed as a continuingviolation.We agree with the judge that this matter is not one properly subject todeferral underCollyer InsulatedWire,192 NLRB837 (1971),United Tech-nologies Corp,268 NLRB 557 (1984),orDuboMfg. Corp.,142 NLRB 431(1963), as there isno contractin existence under which the parties aremutually bound by an agreed-upon grievance-arbitration procedureWethus find it unnecessary to pass on the judge's reasoning that deferral isunwarranted here because the issue involves a purely statutory rightand conclusions3 as modified and to adopt the rec-ommended Order.AMENDED CONCLUSIONS OF LAWSubstitute the following for Conclusion of Law4."4.All employees employed by the Employer atitsplants inColton, California [Local Union No.89],Rillito,Arizona [Local Union No. 296], andMohave, California [Local Union No. 349], per-forming work in themanufactureof cement or limeand all workincidentalthereto, excluding supervi-sory and professional employees as defined in theNationalLaborRelationsAct and, further, allother personnel as the parties have agreed upon ormay agree upon."ORDERThe National Labor Relations Board adopts therecommendedOrder of theadministrative lawjudge and orders that the Respondent, ArizonaPortland Cement Company, a Division of Califor-niaPortlandCement Company, a Division ofCalmat, Rillito, Arizona, its officers, agents, succes-sors, and assigns, shall take the action set forth inthe Order, except that the attached notice is substi-tuted for that of the administrative law judge.SWe find merit in theRespondent's exceptionto the judge's descrip-tion of the appropriateunitWe shall modify the Conclusions of Law ac-cordinglyAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT refuse to bargain collectively withLocal Lodge D296, Cement, Lime, Gypsum &AlliedWorkers Division of International Brother-hood of Boilermakers, Iron Ship Builders, Black-smiths, Forgers, and Helpers, AFL-CIO, by refus-ing to meet and bargain with the Union's designat-ed representatives, including Ernie Lamoureux, forprocessing grievances in the appropriate collective-bargaining unit set forth below. The appropriateunit is:All employees employed by the employer atitsplants in Colton, California [Local UnionNo. 89], Rillito,Arizona [Local Union No.281NLRB No. 30 ARIZONA PORTLAND CEMENT CO.296],andMohave, California [Local UnionNo. 349], performing work in the manufactureof cement or lime and all work incidentalthereto, excluding supervisory and professionalemployees as defined in the National LaborRelations Act and, further, all other personnelas the parties have agreed upon or may agreeupon.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees in theexercise of the rights guaranteed them by Section 7of the Act.WE WILLmeet and bargain,upon request, withtheUnion's designated representatives, includingErnie Lamoureux, for processing grievances in step2 as arising at the Rillito plant.ARIZONA PORTLAND CEMEMT COM-PANY, A DIVISION OF CALIFORNIAPORTLAND CEMENT COMPANY, A DI-VISION OF CALMATKenneth D. Meadows,for the General Counsel.Thomas J. Kennedy (Snell & Wilmer),of Phoenix, Arizo-na, for theRespondent.Michael J. Stapp (Blake & Uhlig),of KansasCity,Kansas,for the Charging Party.DECISIONSTATEMENT OF THE CASEDAVID G. HEILBRUN, Administrative Law Judge. Thiscasewastried at Phoenix, Arizona, 4 February 1986.The charge was filed by Local Lodge D296, Cement,Lime, Gypsum & Allied Workers Division of Interna-tionalBrotherhood of Boilermakers, Iron Ship Builders,Blacksmiths,Forgers,andHelpers,AFL-CIO (theUnion) 28 May 1985 and the complaint was issued 8 No-vember 1985.1 The primary issue is whether ArizonaPortlandCement Company, a Division of CaliforniaPortland Cement Company, a Division of Calmat (theRespondent) has continuouslyrefused to meet with aparticular individual as duly designatedby the Union todiscussgrievancesrelatingto terms and conditions ofemployment of certain employeesin violation of Section8(a)(1) and(5) of the National Labor Relations Act.On the entire record, including my observation of thedemeanorof the witnesses, and after consideration ofbriefs filed by each party,2 I make the followingIAll dates are in 1985 unless otherwise indicated.2Althoughnot an authorized communication,Ihave noted the Re-spondent's assertedclarification of the record as set forthin counsel'sletter dated 18 March 1986.The Charging Party's subsequent writtenmotion to strike this document is denied because no apparent prejudice ispresent.The "seriousmisstatement of fact" raisedby theRespondentmay be no more than inadvertence.There areseveral such instances inthe ChargingParty's brief,as at pages 14 and 28 where the phrase"Charging Party"was used to mean "Respondent" and the date "No-vember 8,1984" was erroneously statedas "November8, 1985,"respec-FINDINGS OF FACTI. JURISDICTION305The Respondentmaintainsan office and place of busi-ness in Rillito, Arizona, where it isengaged inthe manu-facture and sale of cement, annually in the course ofsuch operations selling and shipping goods and materialsvalued in excess of $50,000 directly to customers locatedoutside the State of Arizona. The Respondentadmits andI find that it is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA. Basis of AnalysisA collective-bargaining relationship has existed be-tween the Respondent and the Union for several dec-ades. The appropriate unit as exclusively represented bythe Union has been traditionally and consistently definedin the series of collective-bargaining agreements existingbetween the parties over these past many years. Basicallythe unit comprises three manufacturing facilities, two inCalifornia andone inRillito,Arizona, which is the onlyfacility directly involved in this proceeding. A separatelocal union exists at each of the three facilities, and theArizona operation here involved isa divisionalized com-ponent of a corporation which is itselfa division of aparentDelaware corporation.Officersof the LocalUnion at Rillito engage in certain separate contract ad-ministration, however International representatives of theUnion itself and counterpart labor relations functionariesof the Respondent regularly deal on the multifacilitybasis.The established contract provisions which structurethe grievance and arbitration mechanism in use betweenthe partieswere found in former contractual articlesXVI and XVIII. They are essentially typical in terms ofindustrial grievance processing to the point of final andbinding arbitration, with a multistep procedure for pro-gressively more intensive consideration of pending griev-ances.While contract language did not expressly author-ize nor prohibit the presence and active participation ofInternational representatives at the plant level step 2 ofgrievance processing, the fact is that with rare exceptionsuch an individual had not been so involved in the past.Following expiration of the last actual contract be-tween the parties on 30 April 1984, bargaining continuedto a point of impasse thatsummer.On 20 June 1984 theRespondent unilaterally implemented its final contractoffer including a grievance and arbitration procedure notsubstantially different from what had long existed. Fol-lowing this an increase in the number of grievance filingswas experienced, and at a bargaining meeting betweenthe parties at the Rillito facility on 8 November 1984Corporate Industrial Relations Director Benjamin Frank-linLewis advised officers of the committee from LocalD296 that the Respondent would not recognize anyInternational representative of the Union at step 2 griev-tively.Nevertheless,the Respondent's concerns respecting the case issueof deferral have been considered in reaching ultimate decision. 306DECISIONS OF NATIONAL LABOR RELATIONS BOARDance meetings. William Paul Rice, the Union's recordingsecretary, testified that the local officers disputed this po-sition and Rice subsequently on 6 February wrote toPlantPersonnelManagerFranYoungin"reaffirm[ation]" of the Union's outlook on this subject.Lewis, however, testified that he had advised Plant Man-ager Thomas J. Brosnan shortly after this date not todeal with an International representative at step 2, andBrosnan corroborates that he was so advised by the cor-porate labor relations specialist.On 3 May a step 2 meeting was to take place on ap-proximately 60 accumulated and pending grievances attheRillitoplant.InternationalRepresentativeE. J.(Ernie)Lamoureux,who operates from a Californiaoffice convenient to the Respondent's facilities in thatState,was present with the local bargaining committeefor this scheduled meeting.When Brosnan appeared atthe meeting place with others he immediately questionedwhat Lamoureux was doing there. Lamoureux answeredthat he intended to serve as chairman of the bargainingcommittee for purposes of the day's discussion of griev-ances. Brosnan refused to recognize this status, offeringinstead for Lamoureux to remain as a mere observer.The upshot was that Lamoureux was not permitted tocarry out his intended function, and later a new group ofgrievances was filed contending that the Respondent hadby its conduct on 3 May forfeited on the merits of nu-merous then-pending grievances. Statistics of the Re-spondent establish that from June 1984 onward the radi-cally high number of 493 grievances had been filed atRillito, 37 of which eventually went to step 3 consider-ation and 1 to arbitration. It is undisputed that Interna-tional representatives of the Union have had and contin-ue to have the clear right to full participationin griev-ance discussions at the step 3 level and higher. In thecourse of later dealings, the Respondent invited theUnion to grieve the issue presented here.B. AnalysisInNativeTextiles,246NLRB 228, 229 (1979), theBoard stated:The right of employees to designate and to berepresentedby representatives of their own choos-ing is a basicstatutory policy set forth in Section 7of the Act and a fundamental right guaranteed em-ployees by Section 7 of the Act. When itis alleged,as here, that an employer is refusing to recognize adesignated representative of its employees, especial-ly for a matter of such obvious importance to em-ployees as processing grievances, it is not simply amatter of contract interpretation but rather an al-leged interference with a basic statutory right ofemployees that this Board is entrusted with protect-ing.Accordingly, it is not a matter to be deferred toarbitration, but rather one which requires the Boardto invoke its jurisdiction and exercise its expertise.Lamoureuxisa formeractive employee of the Re-spondent, now on extended leave of absence for unionbusiness, and is a continuing member of Local D296. Hehas functioned routinely for several years as an authorita-tive official on the Union's side of this multifacility col-lective-bargaining relationship.There is no claim of dis-qualification based on personality or temperament;ratherthe Respondent argues only the abstract point that anInternational representative's participation at the provin-cial step 2 phase of grievance handling would be disrup-tive and frustrating to the overall objectives of such ajoint effort.But this claim has no substantiation in fact orlaw, and without more or a successful defense on someother ground the Respondent's position is not validly as-sumed.Thus the rationaleofNativeTextilesshall controlunless escaped by some affirmative defense of which sev-eral have been raised.The Respondent contends that the matter is time-barred under Section 10(b) of the Act. The reasoninghere is that notice of intent not to recognize Lamoureuxoccurred early in November 1984 yet the charge was notfileduntil lateMay when more than 6 months hadpassed.The GeneralCounsel contends that this alleged8(a)(5) violation should be viewed as a continuing one,which is how language of the complaint has beencouched.Given that a viable collective-bargaining rela-tionship is a dynamic ongoing condition between partiesto the labor-management process, I agree that each dayin a position such as the Respondent has here assumedrepresents a new test of whether the position is lawfullytaken.On this basis I do not find the complaint to be un-timely within the meaning of Section 10(b).3The Respondent next contends that the issue should bedeferred to arbitration underCollyer InsulatedWire,192NLRB 837 (1971),andUnited TechnologiesCorp.,268NLRB 557 (1984). I fully rejectthis argument for it is apure statutory right that is involved,not one that takesany essence from the collective-bargaining relationship,any present contract,or the"imposal"under which theparties are now operating.The Unionhas declined to at-tempt any arbitration of the issue,preferring instead tohave the matter resolved through processes of the Board.There is no issue that is cognizable for an arbitral ruling,nor would the requisite contractual basis of an arbitra-tor'sauthority be present.For these reasons deferralunder theCollyerdoctrineis inappropriate,andDuboMfg.Corp.,142NLRB 431 (1963), similarly fails toapply.The Respondent further contends that the Union is es-topped from objecting to Lamoureux'sexclusion fromstep 2 grievance discussions because it has utilized thegrievance and arbitration procedures available under theRespondent's implemented proposal as made effectivefrom summer 1984 onward. Here the argument is thatthe Respondent has reasonably fixed a requirement thatonly plant level representativesof the LocalUnion areSRespondent's relianceonPostal ServiceMarina Center, 271NLRB397 (1984),isunavailingfor it is clearlydistinguishablefrom this case InPostalMarinathe Board keyed to the date of written notification of re-moval fromemployment as commencementof a 10(b) period. Unique cir-cumstancesof postal service employment delayed an actual dropping ofthe individualfrom employment rolls for seyeral months However, thiswas heldnot to advance the time from which the 10(b) period was to bemeasuredThere isinsufficientanalogy between such facts and the casehere to elevate the verbalexchangein November 1984 to an event whichis itself anactionable unfair labor practice for 10(b) purposes ARIZONA PORTLAND CEMENT CO.entitled to discuss and negotiate any resolution of griev-ances at the second step.ContrarilyI find no convincingbasis for this assertion.Although aformal collective-bar-gaining agreement does not exist,it is the abstract obliga-tion of the continuingcollective-bargaining relationshipthat results in regular-appearing grievance handling be-tween the parties.The Respondenthas no basis to claimthat itshoped-for tactical limitationon how the Unionchooses to be present may be endorsed. I find there hasbeen no waiver on the Union's part for several reasons.Ithasfirst expresslyinformed that participation in thegrievanceproceduresubsequent to June 1984 is withoutprejudiceto any rights it might possess.The last contractbetween the parties contained mere oblique references totheUnion'sInternational representative,but not toamount to a waiver of such individual'spresumptiveright to be present at grievance step 2.In the exchangeof proposals during the last negotiations,the Union's lan-guage respecting grievance procedure was silent con-cerning its International representative'sright to bepresent at the second step.Finally theRespondent's im-plemented offer,even though containing much verbiageon grievance step 3 procedure with frequent reference toa union International representative at that step,does notconstitute a waiver ofrights by theexclusivecollective-bargaining representative.Finally theRespondent contends that a phenomenon itlabels from available information as the"solidarity andunity program"is secretly and maliciously underminingfairworkingsof the collective-bargaining relationship tothe extent that the described exclusion of Lamoureux is alegitimate response.As to thistheRespondent assertsthat"innumerable"grievances are beingfiled at the Ril-lito facilityfor no reasonother thanto flood the systemand harassthe Employerin retaliationfor the partiesbeing in noncontract.As to thisI affirm rulings made atthe hearingby whichsuch an argument was rejected ongrounds ofinsufficientmateriality,even if true, to thekey issue of the case.Inasmuch as a statutory right is in-volved theRespondent's positionwould be subject to thesame test regardlessof whetherassumed ina context offew grievances,an average number,or the 493 actuallyexperienced in less than a year's time.Thus I do notaccord anysignificanceto the affirmativedefense basedon claimed existence of a counteringtactic by the Union.The case devolvesto its original status as one in whicha fundamental entitlementof the collective-bargainingprocess must be recognized.This is the right of eitherlabor or management to select representatives of itschoosing for participation in the various phases of acomplex collective-bargaining relationship and, absentextreme reasonto the contrary, to be free of interferencein the processfrom the opposite party. Notably, Lewiseven recalled that in"special" cases an International rep-resentativehad participatedin past step 2 grievances, butin such"special"caseshe illustrated nothingmoreunique than"a discharge issue."This only serves tohighlight the plain factthat nothing in the background ofLamoureux's dealingswithRespondent nor any presentprospectsof how his behaviormight manifest gives anybasis for him to be precludedfrom discretionarypartici-pation as lead spokesmanfor employeesat this facility in307regard to the important matter of attempting resolutionof grievances at the final plant level.Accordingly, I holdthat principal allegations of the complaint have been ade-quately supported from the proofs.CONCLUSIONS OF LAW1.TheRespondent is an employer engaged in com-merce within the meaning of Section 2(6) and(7) of theAct.2.The Unionis a labor organization within the mean-ing of Section2(5) of the Act.3.By refusing aboutMay 3,1985,and continuing todate,to meet and bargain with E. J. (Ernie)Lamoureuxas the Union's designated representative for processinggrievances,the Respondent has violated Section 8(a)(1)and (5) of the Act.4.The appropriatebargaining unit is:All employees employed at Colton,California, Ril-lito,Arizona,and Mohave,California,performingwork in the manufacture of cement or lime and allwork incidentalthereto,and further,all other per-sonnel as the parties may agree upon,excluding su-pervisoryand professional employees as defined inthe NationalLabor Relations Act.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and(7) of the Act.REMEDYHaving found that the Respondent has engaged in, andis engaging in, certain unfair labor practices,I shall orderit to cease and desist therefrom and to take certain af-firmative action designed to effectuate the policies of theAct.On these findings of fact and conclusions of law andon the entire record,I issue the following recommend-ed4ORDERThe Respondent,Arizona Portland Cement Company,aDivision of California Portland Cement Company, aDivision of Calmat,Rillito,Arizona, its officers,agents,successors,and assigns, shall1.Cease and desist from(a)Refusing to bargain with Local Lodge D296,Cement,Lime,Gypsum & Allied Workers Division ofInternationalBrotherhood of Boilermakers,Iron ShipBuilders, Blacksmiths, Forgers, and Helpers,AFL-CIOby refusing to meet and bargain with the Union's desig-nated representatives,including E. J. (Ernie)Lamoureux,for processing grievances in step 2 as arising at the Ril-lito,Arizona facility.4 If no exceptions are filed as provided by Sec.102.46 of the Board'sRules and Regulations,the findings, conclusions,and recommendedOrder shall,as provided in Sec.102.48 of the Rules,be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses. 308DECISIONSOF NATIONAL LABOR RELATIONS BOARD(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them in Section7 of the Act.2.Take the following affirmative action necessary toeffectuate the policiesof the Act.(a)Meet and bargain,on request of the above-namedUnion,with the Union's designated representatives, in-cluding E. J. (Ernie) Lamoureux, for processing griev-ances in step 2 as arising at the Rillito, Arizona facility.(b) Post at its Rillito, Arizona premises copies of theattached noticemarked "Appendix."s Copies of thenotice, on forms provided by the Regional DirectorforRegion 28,after being signed by the Respondent's au-thorized representative,shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutivedaysin conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany other material.(c)Notify theRegional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.6 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading"Posted by Order of the Nation-alLabor Relations Board"shall read"Posted Pursuant to a Judgment ofthe UnitedStatesCourt of AppealsEnforcingan Order ofthe NationalLaborRelations Board."